Title: From John Adams to Timothy Pickering, 16 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Aug 16th 1799

I have received your favor of the 10th. Mr. Shaw discovered his omission of numbers 1, 2, 3, 4, & 5 and the paper of extracts & sent them on the next day. I hope you received them in course.—I have read the address to the independent electors of Pennsylvania, & am very curious to know, where all this will end. The trial will bring out some whimsical things. At present I will say nothing. I have no apprehensions for myself nor the public from the consequences.
